July 23, 2009 STRATEGIC FUNDS, INC. - SYSTEMATIC INTERNATIONAL EQUITY FUND Supplement to Prospectus dated March 1, 2009 As Revised, June 10, 2009 The Board of Directors of Strategic Funds, Inc. has approved the liquidation of Systematic International Equity Fund (the Fund), effective on or about September 23, 2009 (the Liquidation Date). Accordingly, effective on or about August 21, 2009, no new or subsequent investments in the Fund will be permitted, except that participants in group retirement plans (and their successor plans) will continue to be able to invest in the Fund, if the Fund was established as an investment option under the plans before August 21, 2009. Effective on or about August 1, 2009, the con tingent deferred sales charge applicable to redemp tions of Class C shares and certain Class A shares of the Fund will be waived on any redemption of such Fund shares. In addition, the Funds redemp tion fee will be waived on any redemption or exchange of Fund shares, effective on or about August 1, 2009. Fund shares held on the Liquidation Date in Dreyfus - sponsored Individual Retirement Accounts (IRAs) or Dreyfus - sponsored retirement plans will be exchanged for shares of Dreyfus Worldwide Dollar Money Market Fund, Inc. (the Money Market Fund) to avoid penalties that may be imposed on holders of IRAs and retirement plans under the Internal Revenue Code if their Fund shares were redeemed in cash. Investors may obtain a copy of the Prospectus of the Money Market Fund by calling 1-800-645-6561. 6151S0709
